AO 245| tl{ev. lli'lti} Jtidgment in ii [`r`imi`niil (`.:ise |`ora l'e|t_\' (f}t`l`ensi:

 

.\‘|ict't_l
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT ()F OH 10
UNlTED STATES OF AMERICA Judgmenl ill il Ct‘iminal Ca$e
V_ (["or a l’ett)-l O|`|`ense)
pAMELA M_ HUNTER _` CM;ECF ease Ne. 3;18-Po-0021?-SL0
5009 YALECREST DR Lase Nn. OS l 0 6?86495
DAYTON, OH 454] ?' USM No.
Clieryll A. Bciinctl
l)t~|`eiid:int`.~; Nlome_~.'
THE I)EFENI)ANT: PAMELA M. HUNTER

d THE DEFENDANT pleaded ill guilty l:l nolo contendere to eountts} _ l
C] ’I`HE DEFENDANT was found guilty on eotnii(s)

Tlte defendant is adjudicated guilty oftliese offenses

_ “l`i_tle & Section Nat_i_ire ol' Ol'_i`ense ()l`fense l~liidetl (Tnu_nt
18 USC 7 & 13 and Driviiig under suspension or in violation of 10/29/18; : 1
ORC 4510.1 l license restriction

Tlie defendant is sentenced as provided in pages 2 through 6 oftltisjudgnient.

13 THE DEFENDANT was found not guilty on coititits]

l:| Col.tnt(s] _ _ _ l:| is [] tire dismissed oti the motion oftlie United States.

_ Ii is ordered that the defendant must i_ioti_t`y the United Stale_s attorney for tliis district \vit_lii_n 30 days ot`:in?’ elia_n 'e ot`nanic.
residence, or n_iailing address until all t`incs. restitution, costs, a_nd s§eeial assessments imposed b_\' tliis_]iidgiiieiit ar_e tu_ ly pat . ll`ordered
to payr restitution the defendant imist notify the court and Utiited tates attorneyl ofniaterial changes in economic circtiiitstances.

I_.ast l~`ottr Digits of Dcl`endaiit`s Soc. Sec. No.: ?996 31"20-'!] 9

little cit`li:i\)tisitititi n|`.ludgzn tit
Dei`endant`s ‘t'ear ofBirtli: 1986 : l | z

Ci ' and State of`Defendant`s Residence: Sign:iture o_fJu

BEQI)L_ QH

   
 

Sharori L. Ovirigton, Unitcd Statcs agistratc Judg_c

Nante and 'l`itle n|`Jttdgc

3/¢1_¢]1‘7

[)titt.'

i\f) 245| tRe\' ii."lti} .|ttdgltient iii a L`rimiri'.il (".!.\'c for ;l I’e|l_\' tlfli:rise
Slit'et i_ t"tm}l|itll |\r'lot'rt:till§l i’eii',iltie;;
_ludgiiient _ i`*age 2 of _ b

DEFF.NDAN`[`: PAMELA M. I~lUNTER

‘~`ASE NUMBER= os t 0 6?86495 CMFECF ease No. 3; 1 s-Po-oozi ?-sLo
CR|MI]\'AL M()NETARY PENALTIES

Tlte defendant must pa}-l the total criminal monetary penalties under the schedule of pa_viiients on Slieet 4_

i\ssessnient Fille Restitliliort Proeessing Fee
TOF-\LS 5 10.00 S0.00 5 0.00 3 0.00
ij 'l`he determination of restitution is deferred until _ , .»\tt ,'inu'rided .htrfgnieitt in o C`i'i`nti`nu! (`u.se(.‘\(`.l 245(`) will he

entered after such detci'miiiatioii.
E '[`he defendant must make restitution tineluding coinntunit}l restitution) to the following payees in the amount listed be|o\\'.

lf the defendant iii_ttkes a partial paynieiit. each pa_\'ee shall receive an approximately proportioned par\'ment"unless specified
otherwise 111 the pr_lorlt)"oi‘der_ or percentage payment eol_umn below. l'iowe\'er_ pursuant to 13 U.S.C. § ,`i()()~l(t), all nonfederal
victims must be paid ni lull prior to lite Unltet Sl;ltes receiving pa)'itietit.

Name of Payee 'I`ot:\l l.us.s** Restitution Ordered Prioritv or Pereeiitage
ToTALS 5 _ __ 0.00 s 0.00

l:| Restitution amount ordered pursuant to plea agreement $

l:l i`lie defendant must payJ interest on restitution ot' a fine ofniore than 52.50{]. unless the fine or restitution is paid iii full before tlie
fifteenth da)r after the date oftliejudgmeiit. pursuant to 18 U.S.L`_ § 36 l".-.tf). .-’tll ofthe payment options on Slteet 4 may he subject
to penalties for deiinquenc_\' and default. pursuant to 18 l.l.S.(`. § 3612(§)_

lj 'I`lte court determined that tlie defendant does not have the ability to pay interest. and it is ordered tltat:
[:l the interest requirement is waived for I:i fine i:l restitution

E the interest requirement l`ortiie [:l line |:l restitution is modified as follo\\'S;

* .|u.-'tiee l`or Vielints ti|"l`ratt`tickitii_: i'\cl ot`.?tt| :'\. I'u|i. l.. No. ||4-22.
""" findings t`or the total amount of losses are required under t`liapters lt|‘)A. l ll). IIt|i'\. and il.`iA o|"[`itl:.l 18 for ofli:nscs eoiiiniilted on or after
Septetn`oer 13. 199-4_ but before April 23. l‘}l}fi.

AO 2451 (Rev. l ll |6) Judgmcnt in a Criminiil Case t'or a Pctty Ot`t`cnse

__BEA=`MMML_M_IL"'N__________
Iudgment - Pagc 3 of
DEFENDANT; PAMELA M. HUNTER ' '

CASE NUMBER: OSlO 6786495 CM/ECF Case No. 3518-PO-00217-SLO
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A d Lump sum payment of $ 10'00 due immediately, balance due

d not later than 04/19/2019 ,or
U in accordance with El C, El D, E| E, or El Fbelow); or

lI] Payment to begin immediately (may be combined with l:| C, |Il D, or El F below); or

C l:| Payment in equal (e.g., weekly, monthly, quarterly) installments of $ l0.0 over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) aher the date of this judgment; or

D E| Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years). to commence (e.g., 30 or 60 days) after release from imprisonment to

a term of supervision; or

E El Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F EJ Special instructions regarding the payment of criminal monetary penalties:

Unless t_he court h_as expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary enalties is
du_e during the period 0_ impnsonn_ieiit. All criminal monetary penalties, except those payments made throuin the Federa Bureau of
Prisons' Inmate Financial Responstbihty Program, are made to he clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

El Joint and Several

Defendant and _Co-Defendgmt Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

El The defendant shall pay the cost of prosecution.
Cl The defendant shall pay the following court cost(s): 0.00

El The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order1 all assessmentt, ((28))restitution principal. (3) restitution interest. (4) fine princ(iipal.
assessmen ,

(5) fine interest, (6) community restitution, (7) JV penalties. and (9 costs, including cost of prosecution an
court costs.

AO 2451 (Rcv. l 1/16) Judgment in a Criminal Case for a Pcity OIl`cnse
Shcet § - Proba§iog

DEFENDANT: PAMELA M. HUNTER

CASE NUMBER¢ OSIO 6786495 CM/ECF Case No. 3:18-PO-00217-SLO
PRoBATIoN

Judgriient-Pagc g of 6

You are hereby sentenced to probation for a term of:

Six Months with conditions.

MANDATORY CONDlTIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
placement on probation and at least two periodic drug tests thereafter, as determined by the court.

The above drug testing condition is suspended, based on the court's determination that you pose a low risk

of future substance abuse. /check ifapplicable)
4. El You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)

|I| You must comply with the requirements of the Sex Offender Registration and Notitication Act (42 U.S.C. § 1690|, er

seq.) as directed by the probation ofticer. the Bureau of Prisons, or any state sex offender registration agency in the
location where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicablc)

!-“.N.-'

6. El You must participate in an approved program for domestic violence. (check ifapplicabie)
7 |Il You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264. 2327, 3663, 3663A, and 3664.
(check ifapplicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
. lf this judgment imposes a fine. you must pay in accordance with the Schedule of Payments sheet of this judgmeni.
l0. You must notify the conn of any material change in your economic circumstances that might affect your ability to pay

restitution, tines, or special assessments

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on ilie
attached page.

AO 2451 (Rev. | ll 161 judgment in a Criminal Case for a Pclty OITcnse

 

 

 

Shget §A -- B[ohati'ng
ludgnieni - Page 5 of 6
DEFENDANT= _ PAMELA M. HUNTER
CASE NUMBER~ osio 6786495 cM/Eci= Case No. 3:18-1>0-0021 7-sL0

STANDARD CONDITIONS OF SUPERVISlON

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep infonned, report to the court about. and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
the time you were sentenced. unless the probation officer instructs you to report to a different probation office or within a
different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation ofiicer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by tlte probation officer. If you plan to change where you live or anything about your

living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
change. lf notifying the probation officer in advance is not possible due to unanticipated circumstances you must notify
the probation officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must pemiit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses

you from doing so. lf you do not have full-time employment you must try to find full-time employment, unless the
probation officer excuses you from doing so. lf you plan to change where you work or anything about your work (such as
your position or yourjob responsibilities), you must notify the probation officer at least 10 days before the change. lf
notifying the probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess. or have access to a fireami, ammunition\ destructive device. or dangerous weapon (i.e..
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

11. You must not actor make any agreement with a law enforcement agency to act as a confidential human source or
infonnant without first getting the permission of the court.
12. lf the probation officer deteimines that you pose a risk to another person (including an organization), the probation officer

may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to tlie conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probaiion and

Supervised Release Condi'ti'oiis. available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 245| (Rev. 1 1/16) Judgmcnt in a Criminal Case for ii Petty Otfcnse
il S| _E l . s . .

 

- judgment _ Pagc
DEFENDANT:

CASE NUMBER:
SPECIAL CONDlTIONS OF SUPERVISlON

l. Defendant shall work with Probation Officer to develop a plan to get validly licensed.

2. Defendant shall not drive without a valid drivers license.

6

